Citation Nr: 1316226	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for a left foot disability, to include left great toe neuralgia.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD.




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to February 1969.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from July 2007 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In its July 2007 rating decision, the RO awarded the Veteran service connection for PTSD, initially rated 30 percent disabling, and for peripheral neuropathy of the right and left lower extremities, each initially rated noncompensably (zero percent) disabling.  The RO also denied the Veteran's service-connection claim for hypertension.  The Veteran disagreed with the initial ratings assigned to each of these service-connected disabilities, as well as with the denial of his hypertension claim, and perfected an appeal as to these issues.  Although during the pendency of this appeal the RO increased the Veteran's PTSD disability rating from 30 to 50 percent, and increased the Veteran's peripheral neuropathy disability ratings from 0 to 10 percent for each lower extremity respectively, the claims remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated). 

In the above-referenced April 2008 rating decision, the RO also denied the Veteran's service-connection claim for a left foot condition.  The Veteran disagreed, and perfected an appeal as to this issue as well.

The Veteran testified at a hearing before the undersigned in March 2011.  A transcript of the hearing is of record.  As will be discussed in more detail below, the Veteran specifically withdrew all claims other than his service-connection claim for hypertension at this March 2011 hearing.  

The Veteran's hypertension claim is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the March 2011 hearing, the Veteran presented testimony specifically withdrawing his claims for higher initial disability ratings for PTSD and left and right lower extremity peripheral neuropathy, as well as his service-connection claim for a left foot condition.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his claims for entitlement to higher initial disability ratings for PTSD and left and right lower extremity peripheral neuropathy, and for entitlement to service connection for a left foot condition.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2012).

As noted above, the Veteran perfected an appeal of his claims for higher initial disability ratings for PTSD and left and right lower extremity peripheral neuropathy, as well as his service-connection claim for a left foot condition.  At the March 2011 hearing, the Veteran specifically indicated his desire to withdraw each of these claims from appellate status.  See Board Hearing Tr. at 2.  As this request was made on the record at the March 2011 hearing, there is no requirement that the request to withdraw be in writing.  38 C.F.R. § 20.204(b) (2012).

The Board finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected issues on appeal.  See 38 C.F.R. § 20.204 (2012).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these claims, and they are dismissed.


ORDER

The appeal of entitlement to an initial rating greater than 50 percent for PTSD is dismissed.

The appeal of entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity is dismissed.

The appeal of entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal of entitlement to service connection for a left foot condition, to include left great toe neuralgia, is dismissed.


REMAND

The Board regrets having to delay adjudication of the Veteran's hypertension claim at this time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

I.  VA examination

In essence, the Veteran contends that his hypertension disability was caused or aggravated beyond its natural progression by his service-connected diabetes mellitus.  Upon review of the record, it is clear that the Veteran has a current diagnosis of hypertension, and that service connection is indeed in effect for diabetes mellitus.  The outcome in this case turns on whether a relationship exists between the Veteran's service-connected diabetes and his hypertension, either by causation or aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

A May 2007 VA examiner has provided the only medical opinion of record specifically addressing the relationship between the Veteran's diabetes and his hypertension.   After reviewing the record as it existed at the time, and upon examination of the Veteran, the May 2007 VA examiner concluded that there was "less than 50% probability that [the Veteran's] hypertension, which he has had for some time, is either caused by or aggravated by his diabetes," highlighting the fact that that the Veteran's lab results showed normal renal function with little microalbuminuria.  Significantly however, this examiner made clear that he did not have the Veteran's prior treatment records from private physicians for review, and that he only could look at VA treatment records from the last year or so [2006-2007] in formulating his conclusions.  As such, the examiner admitted that he had "no way of determining the date of onset of [the Veteran's] hypertension," but from current findings "it probably pre-dated even any microalbuminuria by a substantial period of time."  See the May 2007 VA examiner's report, at 13.  

Crucially, the Veteran has since added to the record multiple private treatment records dating from 2000 to 2007 from Kaiser Permanente that were not reviewed by the May 2007 VA examiner.  Although these reports include no link between the Veteran's hypertension and diabetes, they do include prior lab testing results, blood pressure readings and assessments as to the severity of the Veteran's diabetes and his hypertension.  Indeed, it appears that the Veteran's private physician started the Veteran on lisinopril for "combined blood pressure and renal protection" in January 2001.  See the Veteran's January 31, 2001 private treatment record from Kaiser Permanente.  

In addition, and in contrast to the May 2007 VA examiner's presumption that the Veteran's hypertension pre-dated his diabetes, the Veteran recently testified at the March 2011 hearing that his hypertension in fact began within one and a half to two years after his diabetes diagnosis in 1994, and did not manifest any time prior.  See Board Hearing Tr. at 4-5.  He has also testified that his current physicians have in fact indicated that his hypertension was indeed caused or made worse by his diabetes.  See id. at 6.  While documentation of such medical findings is not currently of record, the Board notes that a layperson is in fact competent to report a contemporaneous medical diagnosis [see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)], and it is entirely possible that even if the Veteran's hypertension was in no way related to his diabetes at the time of his May 2007 VA examination, aggravation of hypertension by diabetes may have occurred during  the six subsequent years since that examination.  

Although evaluations of the Veteran's diabetes dated more recently than May 2007 VA examiner's report are of record, no subsequent evaluation report includes specific discussion as to whether diabetes has caused the Veteran's hypertension, or has aggravated it beyond its natural progression.  After review of the evidence described above, the Board believes that the May 2007 VA examiner's unfavorable conclusion as to the relationship between the Veteran's diabetes and his hypertension was based in part on an incomplete record [having not had the opportunity to review the Veteran's private treatment records from Kaiser Permanente dating from 2000 to 2007], and is too old to adequately address whether aggravation may have occurred, as the Veteran so suggests, in the many years subsequent to the May 2007 examination date.  The May 2007 VA examiner's opinion is therefore inadequate for adjudicatory purposes, and a new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

The Board adds that the Veteran's representative pointed out in passing at the end of the March 2011 hearing that many veterans have hypertension that is caused by diabetes as well as PTSD, and that this Veteran is service-connected for both disabilities.  By this statement, it appears that the Veteran would like VA to consider whether his service-connected PTSD may have caused or aggravated his hypertension, in addition to diabetes.  On remand, this alternate theory of entitlement should also be addressed by an examiner.

II.  Outstanding treatment records

The Veteran specifically testified that he still receives treatment for hypertension from the Portland, Oregon, VA Medical Center and that his most recent date of treatment pre-dated the March 2011 hearing by two months.  See Board Hearing Tr. at 6.  The reports of VA treatment that are currently of record date only through December 2009.  On remand, all updated pertinent VA treatment records should be obtained.

In addition, as discussed above, the Veteran also testified that his physicians have told him that his hypertension disability has been caused or aggravated by his service-connected diabetes.  The Veteran was unsure, however, if these findings were documented in the record.  He alluded to private records from Kaiser Permanente and Providence Medical Center, which he stated he submitted and were supposed to be entered into his file.  See Board Hearing Tr. at 6-7.  After reviewing the Veteran's physical and electronic eFolder, the Board has been unable to find any of the medical records from the Providence Medical Center, which the Veteran referenced at the hearing.  In light of the fact that the Board is remanding this appeal for other reasons at this time, the Board believes that the Veteran should be afforded another opportunity to submit, or to request that VA obtain, any additional relevant private treatment records, to include any records of treatment from the Providence Medical Center, which remain outstanding that he believes would be supportive of his claims.  

The Board adds that because the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310, are different from the provisions addressing direct service-connection claims, additional notification action under the Veterans Claims Assistance Act of 2000 (VCAA) is also required with respect to the Veteran's hypertension claim.  38 C.F.R. § 3.159(b) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter regarding his service-connection claim for hypertension that complies with the notification requirements of the VCAA.  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate his service-connection claim on a secondary basis.  

2.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's private treatment for hypertension, to include those specifically referenced by the Veteran at the March 2011 hearing from the Providence Medical Center.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  

3.  Obtain and associate with the claims file all relevant treatment records from the Portland VA Medical Center dated from December 2009 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  

4.  After completing the development outlined in items (1)-(3) above, schedule the Veteran for an examination to assess the nature and etiology of his hypertension.

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

After review of the record, and upon examination of the Veteran, the examiner should provide opinions as to the following questions:

a.)  Is it at least as likely as not (50 percent or greater 
probability) that the Veteran's hypertension is causally related to the Veteran's service-connected diabetes mellitus and/or PTSD?  In particular, the examiner should discuss the relevant conclusions of the May 2007 VA examiner, as well as the Veteran's assertion that his hypertension developed shortly after his 1994 diabetes diagnosis.  

b.) Is it at least as likely as not (50 percent or greater 
probability) that the Veteran's hypertension has been aggravated beyond the normal course of the condition by his service-connected diabetes mellitus and/or PTSD? 

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


